Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1 and 17, the result to be achieved "configured to improve quality for a patient's eye" is not clear. When considering the optic on its own, the characteristics of the patient’s eye are not known, and thus any reference to that eye is regarded here as non-limiting.  The second result to be achieved "reducing oblique astigmatism" (claim 3) is not clear, in particular with respect to which entity the reduction should be measured / controlled. The description refers to a "standard IOL" without precisely defining how the standard IOL is determined nor compared with the lens of claim 1.  The angle of incidence of the light as defined in claim 1 and 17 is not defined, nor known. This is a major clarity issue since it is not even clear whether the lens provides a tilt or not. In the light of the description, both options seem possible (Fig 3C, 4A).
In claims 1,14,17, “existing lens” is unclear if the limitation refers to the native lens or a previously implanted IOL.  If a native lens is intended, the characteristics of the patient’s eye and lens are not known, and thus any reference to that eye is regarded as non limiting.  
In claims 1,2,3,6,7,17 “a peripheral retinal location” is not defined by the claims, and does not structurally define the claimed lens device on its own and thus is regarded as non limiting.
In claims 7-8,25 the language “the image has a modulation transfer function (MTF)” is confusing and not understandable because a lens system or optical system, not an image, has such a characteristic.
In light of the above statements with respect to claims 1,2,3,6,7,8,17 and 25 the claims are indefinite for attempting to claim the device in terms of a result to be achieved, rather than by specific structural features of the lens device required to achieve the functional results currently recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Li et al WO 2013/028992 (“Li”).  
Li discloses an optic for implantation with cornea and existing lens to improve image quality of an image produced by oblique incident light and focused at a peripheral retinal location, wherein the image quality is improved by reducing oblique astigmatism (claims 3,24). See paragraphs [0005,28,35,56,62] and Figures 10-11.   The lens surfaces may comprise facets (Figure 7).
Regarding claim 2,23 see Figure 5.
Regarding claim 1,4,17 the oblique angle is the angle of incident light that is as little as 1 degree of the optical axis.  This sort of light is present in virtually every ambient light source.  The only exception to this is that of a laser aligned with the optical axis.  Also see Figure 3.
Regarding claim 5, see paragraphs [0055,0062].
Regarding claim 6, see Figure 8.
Regarding claim 7-8,25, see paragraph [0050,57,58] and Figures 8-9.
Regarding claim 9, see paragraph [0028]
Regarding claim 10, see paragraph [0040].
Regarding claim 11,15,16,20-22 the optic may include diffractive and prism features to shift light (para [0049,0054], Fig 7,10)
Regarding claim 12-14, the limitations are implicitly met by paragraph [0028].
Regarding claims 17-19 the method may include obtaining characteristics as claimed (para [0056,0062-0065].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7,8,25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Li as applied supra to claims 1-25, and further in view of Simpson et al US 2006/0116763 (Simpson).  
Li meets the claim language but does not clearly disclose an MTF in the claimed range, if the claimed MTF range is given substantial structural weight in light of the unknown native eye anatomy and light angle characteristics as described above in the section 112 rejections.  
However, Simpson et al teaches that it was known to make similar lenses within the art that have the claimed MTF values to improve vision (see Figure 3).  For this reason, the Examiner asserts that it would have been considered clearly obvious to an ordinary artisan, before the effective filing date of the claimed invention, to make the lenses of Li to have MTF of greater than 0.5 as claimed for the same reasons that Simpson et al does the same or for the reason that it would have been a mere combination of known features to yield a predictable result; see MPEP 2143.

Conclusion
This is a continuation of applicant's earlier Application No. 14/849,369.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774